Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1,2,4-14 and 17-20 are allowable. The restriction requirement between species I,II and subspecies I, II, as set forth in the Office action mailed on 1/10/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roberto Colon on 1/13/2021.

The application has been amended as follows: 

1. (Currently Amended) a sole structure, comprising: 
a midsole component including a midsole body, wherein the midsole body defines an outer midsole surface and an inner midsole surface opposite the outer midsole surface; 	
a plurality of traction members coupled to the midsole body, wherein each of the plurality of traction members includes a base and a traction body protruding from the base away from the inner midsole surface, the traction body extends through the midsole body, the base abuts the inner midsole surface such that the plurality of traction members are movable relative to the midsole body; 
a securing layer disposed over the base, wherein the securing layer is coupled to the inner midsole surface to hold the plurality of traction members in contact with the midsole component; 
wherein the plurality of traction members are directly interconnected to each other; 
wherein the securing layer holds the plurality of traction members and the midsole component together; 
wherein a pocket is defined between the inner midsole surface and the securing layer; 

wherein the securing layer is directly bonded to the inner midsole surface at bonding locations; 
wherein the base of each of the plurality of traction members has an outermost base edge; 
wherein each of the bonding locations is spaced apart from the outermost base edge of the base to define a void between the outermost base edge and the bonding locations; and 
wherein the securing layer includes an outermost edge, the outermost edge of the securing layer surrounds the base of each of the plurality of traction members, only the outermost edge of the securing layer is directly bonded to the inner midsole surface of the midsole component, the outermost edge of the securing layer is directly bonded to the inner midsole surface at the bonding locations, each of the bonding locations is spaced apart from the base of each of the plurality of traction members to define the void between the bonding locations and the outermost base edge, the inner midsole surface has an outermost perimeter, and  a plurality of the bonding locations  are closer to the outermost base edge than to the outermost perimeter of the inner midsole surface.
2. (Currently Amended) The sole structure of claim 1, wherein the plurality of traction members are not directly bonded to the midsole component, the plurality of traction members includes a first traction member and a second traction member, the base of each of the first traction member and the second traction member includes a 
4. (Currently Amended) The sole structure of claim 1, wherein the securing layer is not directly bonded to the plurality of traction members.
5. (Currently Amended) The sole structure of claim 1, wherein the traction body includes a plurality of protrusions and an apex, each of the plurality of protrusions extends from the base, and each of the plurality of protrusions are directly joined to one another at the apex.
6. (Currently Amended) The sole structure of claim 5, wherein the plurality of protrusions are obliquely angled relative to one another.
7. (Currently Amended) The sole structure of claim 6, wherein the midsole component defines a plurality of openings, each of the plurality of openings extends between the inner midsole surface and the outer midsole surface, and each of the plurality of openings receives the traction body of one of the plurality of traction members.
8. (Currently Amended) The sole structure of claim 7, wherein the base of each of the plurality of traction members is outside the plurality of openings.
10. (Currently Amended) The sole structure of claim 9, wherein the base of each of the plurality of traction members is directly connected to each other.
plurality of traction members has a second hardness, and the second hardness is greater than the first hardness.
14. (Currently Amended) An article of footwear, comprising: 
an upper; 
a midsole component coupled to the upper, wherein the midsole component includes a midsole body, and the midsole body defines an outer midsole surface and an inner midsole surface opposite the outer midsole surface; and 
a plurality of traction members coupled to the midsole body, wherein each of the plurality of traction members includes a base and a traction body protruding from the base away from the inner midsole surface, the traction body extends through the midsole body, the base abuts the inner midsole surface such that the plurality of traction members are movable relative to the midsole body; 
a securing layer disposed over the base, wherein the securing layer is coupled to the inner midsole surface; 
wherein the plurality of traction members includes a first traction member and a second traction member, the base of each of the first traction member and the second traction member includes a base hub and a plurality of base legs extending from the base hub, and a base leg of the plurality of base legs of the first traction  member is directly connected to the base hub of the second traction member; 
wherein the securing layer holds the plurality of traction members and the midsole component together; 

wherein the base of the plurality of traction members is disposed inside the pocket and is free-floating inside the pocket; 
wherein the securing layer is directly bonded to the inner midsole surface at bonding locations; 
wherein the base of each of the plurality of traction members has an outermost base edge; 
wherein each of the bonding locations is spaced apart from the outermost base edge of the base to define a void between the outermost base edge and the bonding locations; and 
wherein the securing layer includes an outermost edge, the outermost edge of the securing layer surrounds the base of each of the plurality of traction members, only the outermost edge of the securing layer is directly bonded to the inner midsole surface of the midsole component, the outermost edge of the securing layer is directly bonded to the inner midsole surface at the bonding locations, each of the bonding locations is spaced apart from the base of each of the plurality of traction members to define the void between the bonding locations and the outermost base edge, the inner midsole surface has an outermost perimeter, and  a plurality of the bonding locations are closer to the outermost base edge than to the outermost perimeter of the inner midsole surface.
17. (Currently Amended) The article of footwear of claim 14, wherein the securing layer is not directly bonded to the plurality of traction members.
plurality of traction members are not directly bonded to the midsole component.
19. (Currently Amended) The article of footwear of claim 18, wherein the traction body includes a plurality of protrusions and an apex, each of the plurality of protrusions extends from the base, each of the plurality of protrusions are directly joined to one another at the apex, and the plurality of protrusions are obliquely angled relative to one another.
20. (Currently Amended) A sole structure, comprising: 
a midsole component including a midsole body, wherein the midsole body defines an outer midsole surface and an inner midsole surface opposite the outer midsole surface, the midsole component defines a plurality of openings, each of the plurality of openings extends between the inner midsole surface and the outer midsole surface, and the plurality of openings have an auxetic configuration; 
a plurality of traction members coupled to the midsole body, wherein each of the plurality of traction members includes a base and a traction body protruding from the base away from the inner midsole surface, the traction body extends through the midsole body, the base abuts the inner midsole surface such that the plurality of traction members are movable relative to the midsole body, and each of the plurality of openings receives the traction body of one of the plurality of traction members; and 
a securing layer disposed over the base, wherein the securing layer is coupled to the inner midsole surface to hold the plurality of traction members in contact with the midsole component;

wherein a pocket is defined between the inner midsole surface and the securing layer; and 
wherein the base of the plurality of traction members is disposed inside the pocket and is free-floating inside the pocket; 
wherein the securing layer is directly bonded to the inner midsole surface at bonding locations; 
wherein the base of each of the plurality of traction members has an outermost base edge; 
wherein each of the bonding locations is spaced apart from the outermost base edge of the base to define a void between the outermost base edge and the bonding locations; and 
wherein the securing layer includes an outermost edge, the outermost edge of the securing layer surrounds the base of each of the plurality of traction members, only the outermost edge of the securing layer is directly bonded to the inner midsole surface of the midsole component, the outermost edge of the securing layer is directly bonded to the inner midsole surface at the bonding locations, each of the bonding locations is spaced apart from the base of each of the plurality of traction members to define the void between the bonding locations and the outermost base edge, the inner midsole surface has an outermost perimeter, and  a plurality of the bonding locations  are closer to the outermost base edge than to the outermost perimeter of the inner midsole surface.

Please amend the specification as follows:
[0046] The sole structure 103 further includes a plurality of traction members 
428 directly coupled to the inner midsole surface 150 to hold the traction members 322 in direct contact with the midsole component 122. The securing layer 428 may be made of a waterproof material and is wholly or partly made of a flexible material, such as a fabric, in order to provide flexibility to the sole structure 103. As discussed below, the securing layer  428 is disposed over the traction members 322 and the midsole body 121, such that the traction members 322 are disposed between the securing layer  428  and the inner midsole surface 150 of the midsole component 122. As a consequence, the securing layer  428  holds the traction members 322 in direct contact with the midsole component 122, while still permitting localized, relative movement between the traction members 322 and the inner midsole surface 150 of the midsole body 121. The securing layer 428 defines an inner layer surface 430 and an outer layer surface 432. The inner layer surface 430 may generally be oriented towards the inner sole component 120, and the outer layer surface 432 may be generally oriented towards the midsole component 122.

[0048] Each traction member 322 includes a base 332 and traction body 334 
protruding from the base 332. Each base 332 has substantially planar cross-section, thereby allowing the traction member 322 to be firmly (but movably) supported by the inner midsole surface 150 of the midsole body 121. Further, the securing layer 428 can easily hold the traction members 322 in direct contact with the midsole body 121 because of the substantially planar cross-section of the base 332. It is desirable to maintain the traction members 322 in direct contact with the inner midsole surface 150 of the midsole body 121 to ensure that the traction members 322 fully protrude beyond the outer midsole surface 152 of the midsole component 122, which maximizes the traction capabilities of the traction members 322 while stilling enabling the traction members 322 to move relative to the midsole component 122. To facilitate movement of the traction members 322 relative to the midsole body 121, the traction members 322 are not directly bonded to the midsole component 122. Rather, the securing layer 428 is directly bonded (or otherwise directly attached) to the inner midsole surface 150 of the midsole body 121 and is disposed over the bases 332 of the traction members 322 in order to hold the traction members 322 in direct contact with the midsole component 122. Such bonding or attachment could be accomplished using any known methods for  322 to the midsole component 122 (i.e., permitting local relative translation), the traction assembly 320 does not constrain the auxetic nature of the midsole component 122, and permits a more natural movement of the sole structure 103.
14

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to teach, along with the other claim limitations, only the outermost edge of the securing layer is directly bonded to the inner midsole surface of the midsole component, the inner midsole surface has an outermost perimeter, and a plurality of the bonding locations are closer to the outermost base edge than to the outermost .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ABBY M SPATZ/Examiner, Art Unit 3732       

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732